DETAILED ACTION
The following FINAL Office action is in response to Amendment 
            filed on February 17, 2021 for application 16118309 .
	
Acknowledgements

Claims 1-7 are pending.
Claims 1-7 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .







Response to Arguments


In response to Arguments for Claim Rejections under 35 USC 101, Applicant argues that the fact that claim 1 requires receiving an input from a user, and receiving a 
Examiner respectfully disagrees as the currently amended claims were analyzed again under 35 USC 101, Claim 1 is still directed to simply authenticating an operation or transaction. The individual limitations specifically recite “receiving an input from a user related to the security element of the given type, receiving a given information element, validate the input, upon successful validation, authenticating the operation” which is still grouped within the “certain methods of organizing human activity” grouping of abstract ideas or more specifically authenticating an operation or transaction which is a fundamental economic practice and an abstract idea” (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims involve a series of steps for authenticating an operation utilizing either PINs, passwords or biometric information elements which is an abstract idea. Also, here, it is clear from the Specification, and the claim language, that the focus of claim 1 is on an abstract idea, and not on any improvement to technology and/or a technical field. Consistent with the disclosure, claim 1 recites “[a] computer implemented method of authenticating an operation using a smart card”. “Some or all aspects of the invention may be implemented in a computer program product, i.e. a collection of computer ¶0023). The limitations are performed by a system comprising a smart card and a computing device and are recited functionally without any implementation details. Here, the only additional elements recited in claim 1 beyond the abstract idea is “In a system comprising a smart card and a computing device, a computer-implemented method of authenticating an operation using the smart card, the smart card comprising respective information elements for authenticating respective ones of plural operations, each information element being associated with a respective security element of a given type, the method comprising” — element(s) that, as the Examiner observes (Final Act. 5; Ans. 5), are described in the Specification as generic computer components. The use of a smart card, a computing device, processing unit and card reader to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.
Applicant’s arguments are moot under new grounds of rejection


Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.





Optional Language

Claim 1 recites “upon successful validation…” MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”



Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authenticating an operation. Specifically, the claim recites “receiving an input from a user related to the security element of the given type, receiving a given information element, validate the input, upon successful validation, authenticating the operation” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for authenticating an operation utilizing either PINs, passwords or biometric information elements. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a smart card, a computing device, processing unit and card reader merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a smart card, a computing device, processing unit and card reader as tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the smart card, a computing device, processing unit and card reader perform the steps or functions of “receiving an input from a user related to the security element of the given type, receiving a given information element, validate the input, upon successful validation, authenticating the operation”.  The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a “receiving an input from a user related to the security element of the given type, receiving a given information element, validate the input, upon successful validation, authenticating the operation” to perform the steps amounts to no more than using a smart card, a computing device, processing unit and card reader to automate and/or implement the abstract idea of authenticating an operation. The use of a smart card, a computing device, processing unit and card reader to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 112


	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Means Plus Function- Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof	

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claim 1 recites the limitation “a processing unit, via an input module…” that has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder component without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim 1 recites the limitation “a processing unit, via an input module…” that has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the
claimed function.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
   	Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (5,892,900) in view of Tieken (US 2011/0161233 A1)
Regarding Claim 1, Ginter discloses in a system comprising a smart card and a computing device, a  computer-implemented method of authenticating an operation using the smart card, the smart card comprising respective information elements for 5authenticating respective ones of plural operations, each information element being associated with a respective security element of a given type, the method comprising: (Col. 40 line 59-Col. 41 line 23, Col. 60 line 58- Col. 61 line 2, Col. 254 lines 50-62, Col. 256 lines 32-38), the method comprising:
(a) receiving, by a processing unit, via an input module, an input from a user related to the security element of the given type (Col. 257 line 54-Col. 258 line 3, Col. 260 line 43- Col. 261 lines 27-32, Col. 263 lines 10-14)
 (c) attempting, by the processinq unit, to validate the input for each of the respective security elements of the qiven type (Col. 168 lines 26-48, Col. 169 lines 1-25)
(c) upon successful validation  with one of the respective security elements, authenticating the operation using the information element for the one of the 10plural operations with which said one of the respective security elements is associated (Col. 168 lines 26-48, Col. 169 lines 1-25)
Ginter does not disclose (b) receiving, by the processing unit, from the smart card, via a card reader, a given information element comprised by the smart card.
Tieken however discloses (b) receiving, by the processing unit, from the smart card, via a card reader, a given information element comprised by the smart card (¶0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ginter to include (b) receiving, by the processing unit, from the smart card, via a card reader, a given information element comprised by the smart card, as disclosed in Tieken, in order to provide a method for secure transaction management (see Tieken Abstract).


Regarding Claim 2, Ginter discloses in which the operation is one of: authenticating a user, authenticating a device and authenticating a transaction (Col. 257 line 54-Col. 258 line 3, Col. 260 line 43- Col. 261 lines 27-32, Col. 263 lines 10-14)
Regarding Claim 3, Ginter discloses in which the input is one of: a personal identification number, a password, a biometric information element (Col. 260 line 43-Col. 261 line 9).
Regard Claim 4, Ginter discloses in which the attempting to validate is performed in one of a client-side apparatus and a server-side apparatus (Col. 60 lines 31-63).
Regarding Claim 5, Ginter discloses A data processing  system comprising a processor adapted  to perform the method of claim 1 (Col. 254 lines 6-23, Col. 254 lines 50-62).
Regarding Claim 6, Ginter discloses comprising respective information elements for authenticating respective ones of plural operations, each information element being associated with a respective security element of a given type. (Col. 255 line 60- Col. 256 line 11, Col. 256 lines 32-38).
Regarding Claim 7, Ginter discloses non-transitional computer-readable storage medium storing a computer program comprising executable code which, when executed by a computer system,  causes the computer system to perform the method  of claim 5 (Col. 61 lines 2-12, Col. 63 lines 28-30, Col. 255 lines 47-59).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685